205 F.2d 959
RED OWL STORES, Inc., Appellant,v.AMALGAMATED MEAT CUTTERS & BUTCHER WORKMEN OF NORTH AMERICA, LOCAL UNION NO. 114, AFL et al.
No. 14838.
United States Court of Appeals Eighth Circuit.
August 18, 1953.

Appeal from the United States District Court for the District of Minnesota.
Peterson & Lefler, Minneapolis, Minn., for appellant.
Felhaber & Larson, St. Paul, Minn., Guesmer, Carson, MacGregor & Clifford, Minneapolis, Minn., Robins, Davis and Lyons, Minneapolis, Minn., and Lipschultz, Altman & Geraghty, St. Paul, Minn., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on stipulation of parties. 109 F.Supp. 629.